Citation Nr: 1540480	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for Parkinson's disease.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Coast Guard from February 16, 1982, to March 4, 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The RO previously denied the Veteran's service connection claim in April 2012.  In July 2012, the Veteran filed a new claim for service connection for Parkinson's disease, which the RO treated as a request for reconsideration.  See July 20, 2012 letter.  In addition, the Veteran submitted statements in July 2012 indicating that there was additional evidence pertaining to his Parkinson's disease in his recent VA treatment records.  Accordingly, the RO readjudicated the claim in the January 2013 rating decision and continued the previous denial of entitlement to service connection for Parkinson's disease.  Although the RO referred to the Veteran's July 2012 submissions as requests to reopen, the Board notes that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The additional VA treatment records are new and material evidence in present case.  As such, any interim submissions before finality attached for the April 2012 rating decision must be considered by VA as part of the Veteran's original claim.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68, Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Meuhl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the April 2012 rating decision is not final and remains on appeal.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In July 2014, he changed his representation to the Paralyzed Veterans of America.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for Parkinson's disease.  His VA treatment records indicate that he has been diagnosed with Parkinson's disease.  See April 2012 VA treatment record.  A service treatment records dated on February 24, 1982, also noted that he complained of having "shakes," dizziness, headaches, blurred vision, and fatigue.  The Veteran's representative has asserted that his current Parkinson's disease is related to these in-service symptoms.  See August 2015 informal hearing presentation.  The Board also notes that a March 2015 VA treatment record indicated that problems such as a tremor and vision changes were associated with Parkinson's disease.  Therefore, the Board finds that a VA examination and medical opinion are needed in this case.

In addition, the claims file does not contain any Social Security Administration (SSA) records.  In an October 2011 statement, the Veteran reported that he receives SSA benefits.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Veteran also appears to receive treatment from the VA Connecticut Healthcare System.  Updated VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Parkinson's disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Connecticut Healthcare System dated since June 2015.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed Parkinson's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's Parkinson's disease is related to his military service, to include any symptomatology therein.  In so doing, the examiner should discuss the February 24, 1982, service treatment record that noted the Veteran's complaints of having "shakes," dizziness, headaches, blurred vision, and fatigue.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).
A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




